Citation Nr: 9912506	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  91-50 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	William D. Mallard, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The issue of entitlement to service connection for a nervous 
disorder was previously before the Atlanta, Georgia, 
Department of Veterans Affairs (VA), Regional Office (RO), in 
February 1989, which found at that time that the evidence of 
record had failed to show the presence of a nervous condition 
either in service or during the one year presumptive period 
following his discharge.

This appeal arose from a February 1991 rating decision of the 
Atlanta, Georgia RO, which denied entitlement to service 
connection for a nervous condition.  In May 1992, the Board 
of Veterans' Appeals (Board) remanded this case for 
additional development, following which a rating action was 
issued in January 1994, which continued to deny service 
connection.  In May 1995, this case was again remanded by the 
Board so that the RO could address the issue on a new and 
material basis.  In June 1995, the RO reconsidered the issue 
on this basis, finding that the veteran had submitted new and 
material evidence to reopen his previously disallowed claim.  
Entitlement to service connection for a nervous condition was 
then denied.  In October 1996, a rating action was issued 
which denied entitlement to service connection for 
schizophrenia, which was confirmed in February 1998 and 
January 1999.

While it is noted that the RO reopened the issue of 
entitlement to service connection for a nervous condition in 
June 1995, it is incumbent upon the Board to determine on its 
own whether such new and material evidence has been 
submitted, regardless of the finding of the RO.  Barnett v. 
Brown, 8 Vet. App. 1 (1995); aff'd. Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Therefore, the issue has been 
characterized as noted on the title page pending a 
determination by the Board as to the sufficiency of the 
evidence presented to reopen the veteran's claim for service 
connection.


REMAND

The veteran contends, in essence, that he has presented 
sufficient new and material evidence to reopen his claim for 
service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia.  He has asserted that his 
psychiatric problems began in service, noting that he had 
been arrested by the military police after responding to 
voices that had told him to proceed to the women's barracks.  
He has stated that he has suffered with these problems ever 
since service.  Therefore, he believes that his claim should 
be reopened and service connection awarded.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain all relevant service records referred to by the 
veteran.  Jolley v. Derwinski, 1 Vet. App. 37 (1991).

In the instant case, the veteran was examined by VA in August 
1997.  During the course of this examination, he stated that 
he had first heard voices in 1981, in service, which told him 
to go to the women's barracks.  He did so, and was arrested 
by the military police (MPs).  He indicated that he was 
restrained and taken to the station.  He was reportedly 
released after telling the officers that he had heard voices.  
He indicated that this had occurred at his last duty station, 
although he did not state where this was.  The examiner 
stated that these records would be highly relevant to the 
veteran's claim since, if true, they could possibly 
demonstrate inservice onset of his currently diagnosed 
schizophrenia.

Despite the above, the RO made no attempt to ascertain if 
there are records available which would substantiate the 
veteran's claim.  It is found that an attempt must be made to 
obtain these records prior to a final determination of the 
veteran's claim.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the appropriate 
service department and request that they 
conduct a thorough search for the 
veteran's complete personnel file, to 
include all disciplinary and arrest 
reports.  Once obtained, the file should 
be associated with the veteran's claims 
folders.

2.  The RO should contact the veteran and 
request that he provide the name of the 
facility where he was last stationed 
prior to his discharge from service.  
Once this information is received, the RO 
should contact the named facility and 
request that they provide all information 
pertaining to an arrest of the veteran by 
the military police in either 1981 or 
1982.  Once obtained, this information 
should be associated with the veteran's 
claim folders.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









